    Case 2:20-cv-02291-DOC-KES Document 191-1 Filed 10/23/20 Page 1 of 8 Page ID
                                     #:3145




                             City of Los Angeles Resources for PEH 2020-21

Program                Department(s)       Cost 1             Description

Administration and     LAHSA               $3,687,387         In addition to managing and administering the programs
Operations                                                    noted below, the City provides funding to support LAHSA’s
                                                              capacity to manage over $37 million in U.S. Department of
                                                              Housing and Urban Development McKinney-Vento program
                                                              funding for the City’s Continuum of Care.

Annual Homeless        LAHSA               $750,000           The U.S. Department of Housing and Urban Development
Point-in-Time Count                                           requires an annual census of those experiencing
                                                              homelessness during the last 10 days of January for local
                                                              jurisdictions to receive McKinney-Vento Homeless
                                                              Assistance Grant funding. The census is a communitywide
                                                              effort, funded equally by the City and County, and made
                                                              possible with the support of over 8,100 volunteers.

C3 Partnership -       LAHSA               $325,000           C3 (City+County+Community) is a partnership designed to
Skid Row                                                      systematically engage people and help them regain health
                                                              and housing stability. The City provides funding for the
                                                              Street Based Engagement Director at the Community
                                                              Partner agencies and continue the contract with Los
                                                              Angeles County Department of Health Services.

Centralized Training   LAHSA               $25,000            The Centralized Training Academy (CTA) is a countywide
Academy                                                       training and education resource that provides consistent
                                                              access to training opportunities through different learning
                                                              tracks relevant to staff working in roles that provide both
                                                              direct and indirect services to individuals and families
                                                              experiencing homelessness. Users include LAHSA staff,
                                                              subcontractors, and government agencies.

Continuum of Care      LAHSA               $59,883            This match funds the City's portion of U.S. Department of
Coordinated                                                   Housing and Urban Development grant funded
Assessment Match                                              administrative oversight, operation, and ongoing
                                                              improvements to coordinated entry systems. An equal
                                                              amount of funding is provided by the County of Los
                                                              Angeles.

Continuum of Care      LAHSA               $156,250           This match leverages U.S. Department of Housing and
Planning Program                                              Urban Development grant funds and continues
Grant Match                                                   implementation of local strategic planning initiatives. An
                                                              equal amount of funding is provided by the County of Los
                                                              Angeles.

Coordinated Entry      LAHSA               $10,726,609        This program provides basic emergency shelter and case


     1 The funding information reflects information contained within the 2020-21 Adopted Budget for homeless-
     related expenditures, with the exception of a few services such as the Clean Slate program and expenses
     incurred in response to the COVID-19 pandemic. The City’s Budget also includes other homelessness-
     related expenditures that benefit PEH indirectly, such as administrative positions to facilitate development
     of housing.

                                                          1
    Case 2:20-cv-02291-DOC-KES Document 191-1 Filed 10/23/20 Page 2 of 8 Page ID
                                     #:3146



System (CES) Crisis                             management services to offer a safe and secure shelter to
and Bridge Housing                              families, men, women, and transition-age youth (18-24) who
for Families,                                   need shelter and access to showers and meals for a brief
Singles, and Youth                              period (usually less than 30 days) before resolving the
and Rapid Re-                                   issues that caused their homeless episode. In addition to
Housing for Families                            crisis and bridge housing, it also provides rapid re-housing
                                                for families. CES identifies the most appropriate intervention
                                                based on each client's needs and prescribes pathways to
                                                those interventions across all components of the homeless
                                                services system.

Coordinated Entry      LAHSA   $2,156,000       Operation of three navigation centers in Council District 2,
System Navigation                               8, and 15. These City-sponsored Proposition HHH-funded
Centers                                         facilities were completed in 2019-20 and provide access to
                                                hygiene facilities (restrooms, showers, laundry), storage
                                                options, and case management services for individuals and
                                                families experiencing or at risk of homelessness.

Coordinated Entry      LAHSA   $700,000         Regional coordination across the CES ensures that
System (CES)                                    individuals and families experiencing homelessness
Regional                                        throughout the system receive assessments and access to
Coordination                                    housing and services, to rapidly connect them to the most
                                                appropriate housing and service intervention(s). CES
                                                oversees and coordinates engagement, assessment, and
                                                interim support of those experiencing homelessness.

Homeless               LAHSA   $5,537,267       HETs conduct direct outreach to unsheltered homeless
Engagement Teams                                individuals. This outreach facilitates better access to City
(HETs)                                          and County homeless resources, including the Coordinated
                                                Entry System. These teams support the Bureau of
                                                Sanitation's Comprehensive Cleaning and Rapid
                                                Engagement (CARE and CARE+) Teams.

Homeless               LAHSA   $2,570,874       HETs conduct direct outreach, in conjunction with Los
Engagement Teams                                Angeles Police Department CARE and CARE+ teams
(HETs) -                                        formerly known as Homeless Outreach and Partnership
Comprehensive                                   Endeavor (HOPE) teams, to homeless individuals who
Cleaning and Rapid                              typically do not seek shelter or service programs of their
Engagement (CARE                                own initiative. This outreach facilitates better access to City
and CARE+) Teams                                and County homeless resources, including the Coordinated
                                                Entry System.

Homeless               LAHSA   $134,835         Provides a dedicated HET manager at the City's UHRC,
Engagement Teams                                which brings together all critical City departments to
(HETs) - Unified                                respond in a collaborative and coordinated fashion to issues
Homelessness                                    related to homeless encampments and individuals
Response                                        experiencing homelessness, protecting the public health
Center (UHRC)                                   and safety of all Angelenos. The UHRC provides a space
Dedicated Manager                               for a more timely and effective response to homelessness,
                                                leading with services grounded in a unified incident
                                                command structure.

Homeless               LAHSA   $455,888         To receive over $37 million annually in McKinney-Vento
Management                                      Homeless Act funds through U.S. Department of Housing
Information System                              and Urban Development, the Los Angeles Continuum of


                                            2
    Case 2:20-cv-02291-DOC-KES Document 191-1 Filed 10/23/20 Page 3 of 8 Page ID
                                     #:3147



(HMIS) Cash Match                                        Care (CoC) is required to implement and operate a HMIS
                                                         that tracks homeless population demographics, services,
                                                         and outcomes for all homeless service providers in the
                                                         CoC.

Operation Healthy     LAHSA             $5,634,785       Through Operation Healthy Streets, the City has undertaken
Streets (OHS)                                            efforts to increase outreach and street cleaning and to
                                                         provide additional services for those experiencing
                                                         homelessness in the area. Services include providing
                                                         funding to LAHSA and Sanitation to maintain clean-up
                                                         efforts and services for those experiencing homelessness
                                                         around Skid Row, and to the Skid Row Homeless
                                                         Engagement Team, which provides outreach services,
                                                         restroom and bathing facilities, temporary storage, and
                                                         mandatory 90-day storage for homeless individuals to meet
                                                         public health requirements for clean streets. Funding is also
                                                         included for the operation of the ReFresh Spot on Crocker
                                                         Street.

Public Right-of-Way   LAHSA             $467,212          Provides available and adequate regional storage capacity
Storage Program                                          for personal property collected during public right-of-way
                                                         cleanups. The Clean Streets LA operations are supported,
                                                         and the regional storage capacity is expanded.

Safe Parking          LAHSA             $2,266,650       Provision of five Safe Parking Programs for families and
                                                         individuals experiencing homelessness who are reliant on
                                                         their vehicles for shelter. Programs provide a safe parking
                                                         location and related services.

Shelter Program       LAHSA             $2,097,762       The Shelter Program leverages over $2 million from U.S.
                                                         Department of Housing and Urban Development
                                                         Emergency Solutions Grant funding to increase emergency
                                                         shelter bed capacity in the City by over 800 additional
                                                         emergency shelter beds from November through March of
                                                         each year. This safety net program assists unsheltered
                                                         individuals experiencing homelessness during cold winter
                                                         months. During a typical period of operation, over 80,000
                                                         emergency shelter bed nights are provided within the city
                                                         limits of Los Angeles.

Winter Shelter        LAHSA             $2,192,000       In light of the COVID-19 pandemic, provide emergency
Expansion                                                shelter beds throughout the City to provide housing, shelter
                                                         and services to PEH during the cold winter months.

Older Workers         Aging             $728,017         Provision of part-time, work-based training opportunities at
Employment                                               local community service agencies for older unemployed
Program                                                  individuals who have poor employment prospects and for
                                                         departmental staff to support this program. Full year funding
                                                         is provided for four positions consisting of two
                                                         Administrative Clerks, one Social Worker I, and one
                                                         Management Analyst to support this program.

Homeless Services     Animal Services   $64,444          A dedicated Animal Control Officer to provide departmental
Support/Pet                                              liaison services to the homeless community.
Resource Centers


                                                     3
    Case 2:20-cv-02291-DOC-KES Document 191-1 Filed 10/23/20 Page 4 of 8 Page ID
                                     #:3148



Clean Slate          City Attorney   $15,000          City Attorneys work with homeless service providers with
                                                      the goal of clearing old misdemeanor warrants or open
                                                      cases for unhoused defendants. These old warrants are
                                                      cleared after confirming that the unhoused defendant
                                                      worked successfully with his or her service provider over the
                                                      course of several weeks or months.

Housing Unit         City Planning   $897,821         The unit provides case management services for
                                                      entitlement cases with housing development activities. The
                                                      unit provides expertise in housing development and
                                                      coordinates with other City agencies to help resolve issues
                                                      related to affordable housing/permanent supportive housing
                                                      development throughout the project entitlement and
                                                      permitting process.

HIV and              Disability      $200,000         Funding is continued on a one-time basis in the Contractual
Homelessness Pilot                                    Services Account for the HIV and Homelessness Pilot
Program                                               Program and other HIV prevention services.

Syringe Exchange     Disability      $30,000          Syringe exchange for homeless individuals with HIV/AIDS.

Unified Homeless     Disability      $72,515          Provision of a dedicated liaison between the Department
Response Center                                       and the Mayor's Unified Homeless Response Center, and
Staff Enhancement                                     the City's Comprehensive Homeless Strategy stakeholders.

LA RISE              Economic and    $3,000,000       Funding is continued for the Los Angeles Regional Initiative
                     Workforce                        for Social Enterprise (LA RISE), a partnership between the
                     Development                      City and County of Los Angeles’ Workforce Development
                     Department                       System, that provides job development activities for
                                                      homeless individuals and for participants at A Bridge Home
                                                      sites. These activities include subsidized employment for
                                                      individuals with a history of homelessness, supportive case
                                                      management designed to help prepare participants for
                                                      continued employment, and training in both hard and soft
                                                      skills. The program services are implemented through
                                                      EWDD's existing network of 17 WorkSource Centers
                                                      throughout the City.

Advanced Provider    Fire            $252,622         Funding and resolution authority is provided for three
Response Unit                                         positions consisting of one EMS Advanced Provider and
(APRU)                                                one Firefighter III/Paramedic to provide emergency medical
                                                      assistance, respond to non-urgent, low acuity-level call
                                                      requests, and provide intervention services to 9-1-1 "super
                                                      user" patients in Skid Row and surrounding areas.

Fast Response        Fire            $854,709         Provision of a Fast Response Vehicle (FRV) operating as a
Vehicle                                               mobile triage unit at Fire Station 9 in the Skid Row area.

SOBER (Sobriety      Fire            $123,457         Started as a pilot program in 2017 as part of the Los
Emergency                                             Angeles Fire Department’s continuing efforts to meet the
Response) Unit                                        challenges of an increased Emergency Medical Services
                                                      call load and the rising number of homeless individuals, the
                                                      SOBER unit transports individuals who are medically
                                                      cleared to a Sobering Center located in Skid Row where the
                                                      patients can be monitored until sober and then get placed


                                                  4
    Case 2:20-cv-02291-DOC-KES Document 191-1 Filed 10/23/20 Page 5 of 8 Page ID
                                     #:3149



                                                            into an appropriate detox programs and transitional
                                                            housing.

                                                            The SOBER Unit has been out of service for several
                                                            months because the DHS Sobering Center is being utilized
                                                            as temporary housing for homeless COVID patients.

Hygiene Units          General Services   -$1,545,884       Provision of hygiene units to assist PEH. There are 369
                       Department         (March -          various hygiene units (handwash, standard, standard with
                                          Sept. 2020)       sink, ADA, etc.) ordered through United Sites, costing
                                                            $154,334.24 every 4 weeks. There are 40 hand washing
                                                            stations ordered through Andy Gump, costing $77,876.61
                                                            for 4 weeks rental. There are a total of 8 units being rented
                                                            from National Construction, costing a total of $5,617.60
                                                            every 4 weeks.

Homelessness           General Services   $1,749,338        Additional provision, operation and maintenance of
Hygiene Services       Department                           homelessness hygiene services, including hand-washing
                                                            stations and portable toilets, implemented in response to
                                                            the COVID-19 pandemic.

Domestic Violence      Housing and        $1,906,626        Funding is provided for the Domestic Violence Shelter
Shelter Operations     Community                            Operations Program, which provides shelter and services
Support                Investment                           for victims of domestic violence.
                       Department

Human Trafficking      Housing and        $800,000          The Human Trafficking Shelter Pilot offers safe, conditional
Shelter Pilot          Community                            housing through two 24-hour shelters.
Program                Investment
                       Department

Supportive Housing     Housing and        $178,111          One Assistant Chief Grants Administrator oversees
Services               Community                            Supportive Housing Services, which consist of the Los
                       Investment                           Angeles Homeless Services Authority and Housing
                       Department                           Opportunities for Persons with Aids programs. Funding is
                                                            provided by the Community Development Trust Fund.

“The Source” service   Library                              Free Health & Homeless Shelter Services
connection and
referrals                                                   The Source offers a one-stop-shop of resources and
                                                            services to help homeless Angelenos transition to
                                                            independent and supported living. Services are also
                                                            available for eligible low-income residents. All services are
                                                            free of charge. Services offered may vary by location and
                                                            include:
                                                                 ● Same day transportation to emergency shelter
                                                                 ● Free California ID vouchers for the DMV
                                                                 ● Free cell phones
                                                                 ● Housing assessment through the Coordinated Entry
                                                                     System
                                                                 ● Enrollment into Medi-Cal and CalFresh
                                                                 ● Employment assistance
                                                                 ● Mental health services
                                                                 ● HIV education and resources
                                                                 ● Child support services


                                                        5
    Case 2:20-cv-02291-DOC-KES Document 191-1 Filed 10/23/20 Page 6 of 8 Page ID
                                     #:3150



                                                            ●   Referrals to expert providers

Homelessness         Mayor           $860,000           Development and execution of initiatives to address
Policy and                                              homelessness within the City of Los Angeles, such as street
Implementation                                          level coordination around homeless encampments, bridge
Support                                                 housing projects, Skid Row interventions, and
                                                        affordable/permanent supportive housing production..
                                                        Funding is provided for the Mayor's Office to support
                                                        creation of the Office of Citywide Homelessness Initiatives
                                                        that oversees the development and execution of such
                                                        programs.

Housing Solutions    Mayor           $500,000 per       The Housing Solutions Team (HST) is a staff of four,
Team                                 year               including the Housing Innovation Director, Affordable
                                                        Housing Production Manager, Senior Project Manager, and
                                     ($1,500,000        Housing Finance Officer. The HST advances initiatives that
                                     total grant        support the production of supportive housing through
                                     award for 3        streamlining and innovation and explores strategies for
                                     years)             reducing the cost and hastening the speed of production.
                                                        The cornerstone of that work is the HHH Housing Challenge
                                                        that is designed to test innovations in financing, design and
                                                        construction.

A Bridge Home        Multi-                             Provide temporary housing, shelter and service to PEH until
(ABH)                Departmental                       permanent housing can be obtained.

Comprehensive        Public Works,   $11,222,556        17 CARE Teams are responsible for keeping the City's
Cleaning and Rapid   Bureau of                          sidewalks and other public areas safe, clean, sanitary, and
Engagement           Sanitation                         accessible for public use by all individuals in accordance
(CARE)                                                  with the provisions of Los Angeles Municipal Code Section
                                                        56.11. One team is deployed to each of the four Los
                                                        Angeles Police Department Bureaus, another team is
                                                        deployed to the Los Angeles River, and the remaining
                                                        teams are deployed to the highest need areas of the City.
                                                        The CARE teams were previously known as Homeless
                                                        Outreach Proactive Engagement Teams (HOPE).

Comprehensive        Public Works,   $16,513,823        13 CARE+ Teams are responsible for removing abandoned
Cleaning and Rapid   Bureau of                          waste from the public right-of-way and cleaning homeless
Engagement Plus      Sanitation                         encampments. These teams are deployed to the highest
(CARE+)                                                 need areas of the City. The CARE+ teams were previously
                                                        known as Clean Street Los Angeles Teams

Clean Streets        Public Works,   $1,800,000         The Clean Streets Program addresses illegal dumping,
Program              Bureau of                          alleyway cleanups, and homeless encampments.
                     Sanitation

Mobile Hygiene       Public Works,   $5,854,304         Provision of hygiene facilities for homeless individuals.
Centers Program      Bureau of
                     Sanitation

Operation Healthy    Public Works,   $2,252,074         Operation Healthy Streets was implemented in 2012 as a
Streets (OHS)        Bureau of                          robust homeless community outreach program designed to
                     Sanitation                         provide outreach and notification to PEH prior to cleanups,
                                                        and to maintain safe streets clear of public safety hazards.


                                                    6
    Case 2:20-cv-02291-DOC-KES Document 191-1 Filed 10/23/20 Page 7 of 8 Page ID
                                     #:3151



                                                         The program provides comprehensive cleanups and
                                                         hazardous waste removal in the downtown Los Angeles and
                                                         Venice Skid Row areas.

YMCA Partnership      Public Works,    $1,472,000        The City has partnered with and provided funding to support
                      Bureau of                          the YMCA Shower Program to provide sanitation services
                      Sanitation                         for unsheltered individuals at YMCA locations. Partnership
                                                         with YMCA to provide continuing services at up to 9 shelter
                                                         sites at YMCA locations within the City of Los Angeles.
                                                         Services include access to hygiene facilities (restrooms,
                                                         showers, laundry). The facilities have been utilized more
                                                         than 25,300 times, with the utilization remaining greater
                                                         than 1,000 virtually every week.

24-Hour Public        Recreation and   $235,502          Provision of year-round 24-hour access to one public
Restroom Access       Parks                              restroom (ten stalls) at Venice Beach.
(Venice)

Gladys Park           Recreation and   $161,630          Provision of ground maintenance and security services at
Maintenance           Parks                              Gladys Park located in Skid Row.
Program

Park Restroom         Recreation and   $2,569,401        Program continues the increased frequency of restroom
Enhancement           Parks                              cleaning by one additional cleaning per day at 50 heavily-
Program                                                  used park locations and expands bathroom operating hours
                                                         at various park locations.

Mass Shelter          Recreation and   $17,393,915       In light of the COVID-19 pandemic, provide beds and
Expansion Program     Parks (and                         trailers at multiple recreation centers throughout the City to
(MSEP)                LAHSA)                             provide housing, shelter and services for vulnerable PEH.

Community             Transportation   $107,777          Program assists persons experiencing homelessness with
Assistance Parking                                       open or unpaid parking citations, by allowing them to pay
Program                                                  parking citations by providing community service. As of
                                                         June 30, 2020, LADOT assisted 1,070 participants to
                                                         complete 14,238 community service hours for a total of
                                                         $559,783 worth of citations converted to community
                                                         service.
                                                         This program is offered in addition to Low income
                                                         Installment Payment Plans and COVID-19 Parking Relief
                                                         programs to help those with outstanding citation debt pay
                                                         off their parking citations over time and eliminate late
                                                         penalties.

Additional Homeless   Non-             $10,000,000       Continued funding for homeless services is provided in the
Services (formerly    Departmental                       budget to fund gaps in the City's effort to address the
Crisis and Bridge                                        homeless crisis.
Housing Fund)

Clinica Romero        Non-             $100,000          Provides quality affordable health care services that target
                      Departmental                       underserved communities within the Greater Los Angeles
                                                         area.

Midnight Stroll       Non-             $100,000          Funding supports a safe haven for unsheltered transgender
Transgender Café      Departmental                       individuals in Hollywood between the hours of 9:00 pm and


                                                     7
    Case 2:20-cv-02291-DOC-KES Document 191-1 Filed 10/23/20 Page 8 of 8 Page ID
                                     #:3152



                                                       7:00 am.

Mobile Laundry       Non-           $67,600            Offers individuals and families experiencing homelessness
Truck                Departmental                      a place to wash clothes. Funding includes the Mobile
                                                       Laundry Truck.

Proposition HHH      Non-           $179,033,312       Construction of Permanent Supportive Housing for PEH
Housing              Departmental                      pursuant to Prop HHH.

                                                       The funding amount reflects proposed Proposition HHH
                                                       Permanent Supportive Housing Program costs in the 2020-
                                                       21 Proposition HHH Project Expenditure Plan (PEP),
                                                       pending Council and Mayor approval. All project costs are
                                                       directly tied to project construction.

Homeless             Non-           $41,519,265        HEAP is a one-time State grant for emergency homeless
Emergency Aid        Departmental                      needs. These funds support the construction and operations
Program (HEAP)                                         of a A Bridge Home sites, outreach teams, hygiene
                                                       facilities, and other services throughout the City. The funds
                                                       support facilities and services in Skid Row, including
                                                       hygiene services, drinking fountains, the Bin, the Refresh
                                                       Spot, Homeless Engagement Teams, sharps disposal,
                                                       Community Ambassadors, and interim and rapid-rehousing.
                                                       City-wide, the funds have supported A Bridge Home sites,
                                                       other interim housing sites, hygiene services, mobile
                                                       showers, multi-disciplinary outreach team operations, family
                                                       navigation services, services for homeless families living in
                                                       motels, and diversion services for families at risk of
                                                       homelessness.

Homeless Housing,    Non-           $59,964,970        HHAP is a one-time State grant to address immediate
Assistance and       Departmental                      homeless needs. These funds are being used to support A
Prevention Program                                     Bridge Home sites (interim housing) construction and
(HHAP)                                                 operations, prevention and diversion, rapid rehousing,
                                                       outreach, hygiene facilities, and other services. Funding is
                                                       set aside for nine positions to provide administrative support
                                                       for HHAP Program grant.




                                                   8
